DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.
 
Response to Remark
This communication is considered fully responsive to the amendment filed on 11/18/2021.
Claims 14-18 are pending and examined in this Office Action (“OA”).
No claim has been added and claims 19-23 has been cancelled. 

Response to Arguments
Applicant’s arguments, filed 11/18/2021 with respect to the rejection(s) of claim(s) under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of CENTONZA et al. (US 20190350027 A1).

Priority
	This application claims Foreign priority to Foreign applications IN201611036776 filed on 10/26/2016 and IN201711014793 filed on 04/26/2017.  In reviewing the Foreign Priority for the Foreign applications, applicant does not have support for at least the independent claims.  At least, the Foreign Priority for applications fails to disclose “Handover Restriction List” as cited in all independent claims. Applicant should show where all claimed features are supported in the provisional should they disagree.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/15/2021 have been placed in record and considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 14-18 are rejected  under 35 U.S.C. 102  (a)(2) )  as being anticipated by CENTONZA et al. (US 20190350027 A1; hereinafter as “CENTONZA”, which has provisional application number 62/444,943, Filed on January 11, 2017).

Regarding claim 14, CENTONZA teaches  
A system comprising: 
 (Fig. 1-2, Fig. 14; [abstract]: )
a 1st radio access network node (Figs. 1-2, eNB4, Fig. 14, eNB 40); 
a 2nd radio access network node (Figs. 1-2, gNB 92 ) and 
a core network node (Figs. 1-2, EPC 8 / Fig. 14, MME 35), wherein
the core network node  (Figs. 1-2, EPC 8 / Fig. 14, MME 35) is configured to send, 
    PNG
    media_image1.png
    636
    857
    media_image1.png
    Greyscale

to the 1st radio access network node (Figs. 1-2, eNB4, Fig. 14, eNB 40), information about accessibility of a terminal (figs. 1-2: UE /Fig. 14: UE 42; with dual capability: [0005]; UE is Dual-NR mode Terminal: [0089]-[0090]) to the 2nd radio access network node as part of a Handover Restriction List 
MME forwards the permission information indicating the subscriber's eligibility to operate their UE 42 in the DC-NR-mode to the eNB 40 that is serving the UE 42”. This permission information can be sent via the S1 interface as part of the S1AP Initial Context Setup procedure or part of an S1AP handover procedure. In some cases the permission information can be sent to the eNB 40 in an S1-AP Initial Context Setup Request message…S1-AP Handover Request message. : [0094]: NOTE, this DC-NR mode includes information about gNB92; “eNB 40 can decide to apply or activate the DC-NR-mode only if the capability information indicates that the UE 42 is capable of using the DC-NR-mode and the permission information indicates that the UE 42 is permitted to use the DC-NR-mode. If the DC-NR-mode is to be activated, then the eNB 40 serving the UE 42 can configure the UE 42 and NR gNB (==gNB 92) to operate in the DC-NR-mode.”: [0097]; “indicating the permission information as a separate information element (IE), indicating the permission information as part of the existing or an enhanced Handover Restriction List (HRL) IE, or indicating the permission information as part of existing or enhanced Subscriber Profile ID (SPID) IE.”: [01000]);
the 1st radio access network node (Figs. 1-2, eNB4, Fig. 14, eNB 40) is configured to determine whether to establish Dual Connectivity with the 2nd radio access network node for the terminal by checking whether the terminal has capability for the 2nd radio access network node and is authorized to access the 2nd radio access network node using the information  after the terminal and the 1st radio access network node establish a Radio Resource Control (RRC) connection (see eNB 40 can decide to apply or activate the DC-NR-mode only if the capability information indicates that the UE 42 is capable of using the DC-NR-mode and the permission information indicates that the UE 42 is permitted to use the DC-NR-mode”: “This includes configuring the NR gNB as the secondary carrier”:  [0097]; using RRC connection configuration between eNB and UE: [0097]).  


Regarding claim 15, CENTONZA teaches 
a 1st radio access network node comprising a processor configured to process to(Figs. 1-2, eNB4, Fig. 14, eNB 40, “FIG. 4 shows a radio access node 40 that can be adapted or configured to operate according to one or more of the non-limiting example embodiments described. The radio access node 40 can be a node such as an eNB, or gNB.”: [0047]; “The radio access node 40 comprises a processor or processing unit 50 that controls the operation of the node 40”: [0048]  );
Receive, from a core network node (Figs. 1-2, EPC 8 / Fig. 14, MME 35), information about accessibility of a terminal (figs. 1-2: UE /Fig. 14: UE 42; with dual capability: [0005]; Dual-NR mode Terminal: [0089]-[0090])  to a 2nd radio access network node  (Figs. 1-2, gNB 92) as part of a Handover Restriction List  (see fig. : aforesaid MME  knows UE’s dual capability information: [0089]-[0090], Fig. 14 element 151; Aforesaid “MME forwards the permission information indicating the subscriber's eligibility to operate their UE 42 in the DC-NR-mode to the eNB 40 that is serving the UE 42”. This permission information can be sent via the S1 interface as part of the S1AP Initial Context Setup procedure or part of an S1AP handover procedure. In some indicating the permission information as a separate information element (IE), indicating the permission information as part of the existing or an enhanced Handover Restriction List (HRL) IE, or indicating the permission information as part of existing or enhanced Subscriber Profile ID (SPID) IE.”: [01000]); and 
determine whether to establish Dual Connectivity with the 2nd radio access network node for the terminal by checking whether the terminal has capability for the 2nd radio access network node and is authorized to access the 2nd radio access network node using the information after the terminal and the 1st radio access network node establish a Radio Resource Control (RRC) connection (see Fig. 14: element 156:  “eNB 40 can decide to apply or activate the DC-NR-mode only if the capability information indicates that the UE 42 is capable of using the DC-NR-mode and the permission information indicates that the UE 42 is permitted to use the DC-NR-mode”: “This includes configuring the NR gNB as the secondary carrier”:  [0097]; using RRC connection configuration between eNB and UE: [0097]).  

Regarding claim 16, CENTONZA teaches A core network node, comprising a processor  (Figs. 1-2, EPC 8 / Fig. 14, MME 35; “The core network node 35, 36 comprises a processor or processing unit 60 that controls the operation of the core network node 35, 36. In some embodiments, the processing unit 60 can comprise one or more modules for implementing individual processing steps of the techniques described herein. The processing unit 60 is connected to components and/or circuitry 62 for allowing the core network node 35, 36 to exchange information with one or more radio access nodes 40, such as eNBs 40 and/or NR radio access nodes (e.g. gNBs), for example via the S1-U and S1-MME interfaces in LTE”: [0051]), configured to process to:  send, to a 1st radio access network node (Figs. 1-2, eNB4, Fig. 14, eNB 40) information about accessibility of a terminal (figs. 1-2: UE /Fig. 14: UE 42; with dual capability: [0005]; Dual-NR mode Terminal: [0089]-[0090])  to a 2nd radio access network node (Figs. 1-2, gNB 92  so that the 1st radio access network node as part of a Handover Restriction List  (see fig. : aforesaid MME  knows UE’s dual capability information: [0089]-[0090], Fig. 14 element 151; Aforesaid “MME forwards the permission information indicating the subscriber's eligibility to operate their UE 42 in the DC-NR-mode to the eNB 40 that is serving the UE 42”. This permission information can be sent via the S1 interface as part of the S1AP Initial Context Setup procedure or part of an S1AP handover procedure. In some cases the permission information can be sent to the eNB 40 in an S1-AP Initial Context Setup Request message…S1-AP Handover Request message. : [0094]: NOTE, this DC-NR mode includes information about gNB92; “eNB 40 can decide to apply or activate the DC-NR-mode only if the capability information indicates that the UE 42 is capable of using the DC-NR-mode and the indicating the permission information as a separate information element (IE), indicating the permission information as part of the existing or an enhanced Handover Restriction List (HRL) IE, or indicating the permission information as part of existing or enhanced Subscriber Profile ID (SPID) IE.”: [01000]);
cause the 1st radio access network code (Figs. 1-2, eNB4, Fig. 14, eNB 40)  to determine whether to establish Dual Connectivity with the 2nd radio access network node for the terminal by checking whether the terminal has capability for the 2nd radio access network node and is authorized to access the 2nd radio access network node using the information after the terminal and the 1st radio access network node establish a Radio Resource Control (RRC) connection (see Fig. 14: element 156:  “eNB 40 can decide to apply or activate the DC-NR-mode only if the capability information indicates that the UE 42 is capable of using the DC-NR-mode and the permission information indicates that the UE 42 is permitted to use the DC-NR-mode”: “This includes configuring the NR gNB as the secondary carrier”:  [0097]; using RRC connection configuration between eNB and UE: [0097]).
  
Regarding claim 17, CENTONZA teaches  a method (Fig. 14) comprising: receiving, by a 1st radio access network node, from a core network node, information about accessibility of a terminal to a radio access network node as part of a Handover Restriction List; and determining, by a 1st radio access network node, whether to establish Dual Connectivity with the radio access network node for the terminal by checking whether the terminal has capability for the radio access network node and is authorized to access the radio access network node using the information after the terminal and the 1st radio access network node establish a Radio Resource Control (RRC) connection (the rest of the claim is interpreted and rejected for the same reason as set forth in claim 15.).

Regarding claim 18, CENTONZA teaches a method  (Fig. 14) comprising: 
sending, by a core network node (Figs. 1-2, EPC 8 / Fig. 14, MME 35), to a 1st radio access network node (Figs. 1-2, eNB4, Fig. 14, eNB 40), information about accessibility of a terminal (figs. 1-2: UE /Fig. 14: UE 42; with dual capability: [0005]; UE is Dual-NR mode Terminal: [0089]-[0090]) to a 2nd radio access network node (Figs. 1-2, gNB 92 )  as part of a Handover Restriction List (see fig. : aforesaid MME  sends UE’s dual capability information to eNB: [0089]-[0090], Fig. 14 element 151; Aforesaid “MME forwards the permission information indicating the subscriber's eligibility to operate their UE 42 in the DC-NR-mode to the eNB 40 that is serving the UE 42”. This permission information can be sent via the S1 interface as part of the S1AP Initial Context Setup procedure or part of an S1AP handover procedure. In some cases the permission information can be sent to the eNB 40 in an S1-AP Initial Context Setup Request message…S1-AP Handover Request message. : [0094]: NOTE, this DC-NR mode includes information about gNB92; “eNB 40 can decide to apply or activate the DC-NR-mode only if the capability information indicates that the UE 42 is capable of using the DC-NR-mode and the permission information indicates that the UE 42 is permitted to use the DC-NR-mode. If the DC-NR-mode is to be activated, then the eNB 40 serving the UE 42 can configure the UE 42 and NR gNB (==gNB 92) to operate in the DC-NR-mode.”: [0097]; “indicating the permission information as a separate information element (IE), indicating the permission information as part of the existing or an enhanced Handover Restriction List (HRL) IE, or indicating the permission information as part of existing or enhanced Subscriber Profile ID (SPID) IE.”: [01000]); and  causing, by the core network node, the 1st radio access network node to determine whether to establish Dual Connectivity with the 2nd radio access network node for the terminal by checking whether the terminal has capability for the 2nd radio access network node and is authorized to access the 2nd radio access network node using the information after the terminal and the 1st radio access network node establish a Radio Resource Control (RRC) connection  (see Fig. 14: element 156:  “eNB 40 can decide to apply or activate the DC-NR-mode only if the capability information indicates that the UE 42 is capable of using the DC-NR-mode and the permission information indicates that the UE 42 is permitted to use the DC-NR-mode”: “This includes configuring the NR gNB as the secondary carrier”:  [0097]; using RRC connection configuration between eNB and UE: [0097]).  

ConclusionAny inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M Mostazir Rahman/Examiner, Art Unit 2411             

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411